EXHIBIT Telkom SA Limited (Registration Number 1991/005476/06) ISIN ZAE000044897 JSE and NYSE Share Code TKG Vodacom announces the appointment of Pieter Uys as CEO The Chairman of the Vodacom Group, Mr. Oyama Mabandla, is pleased to announce the appointment of Pieter Uys to the position of Vodacom Group CEO, succeeding Alan Knott-Craig. Mr. Uys, a 15 year veteran of the group and current Chief Operating Officer, will take over from Mr. Knott-Craig with effect from 1 October Mr. Uys joined Vodacom in 1993 and was a founder member of Vodacom’s engineering management team. He transferred to the Radio Systems and Planning division in 1995 where he played a major role in the first phase of the planning and roll-out of Vodacom's GSM network, which at the time was the fastest roll-out in the world. Mr. Uys was then responsible for the successful launch of the Vodacom Internet Company, which quickly became a leading Internet service provider. After several senior executive roles including the General Manager Operations responsible for Vodacom's South African operations and Managing Director of Vodacom SA (Pty) Limited, Mr. Uys was appointed Chief Operating Officer of the Vodacom Group in April 2004 and Chairman of Vodacom SA (Pty) Limited in Oyama Mabandla, Chairman of Vodacom Group, said: "Alan recently announced his intention to retire by the end of September. The Board has conducted a thorough search encompassing both internal and external candidates as we were determined to find the right candidate for the job. Pieter was an obvious choice - his years of experience and track record of success at Vodacom speaks volumes and his appointment ensures continuity and a smooth handover. In addition to congratulating Pieter on his appointment, I also want to thank Alan on behalf of the Board for his enormous contribution to Vodacom.
